 



Exhibit 10.3
HARVEST NATURAL RESOURCES
2006 LONG TERM INCENTIVE PLAN
Director Restricted Stock Agreement
               Agreement made at Houston, Texas, USA, as of «Date», by and
between HARVEST NATURAL RESOURCES, INC. (the “Company”) and «First_Name»
«Last_Name» (the “Grantee”).
               It is hereby agreed as follows:

  1.   Grant of Stock; Consideration. The Company hereby grants (the “Grant”),
pursuant to Article VIII of the Harvest Natural Resources 2006 Long Term
Incentive Plan (the “Plan”), to the Grantee of «Restricted_Stock» shares of
Stock of the Company’s Common Stock, par value $0.01 per share (the “Restricted
Shares”). The Grant granted hereunder is not intended to constitute “performance
based compensation” as that term is used in Section 162(m) of the Internal
Revenue Code of 1986, as amended.         The Grantee shall be required to pay
no consideration for the Grant, except for his agreement to serve as a
Non-Employee Director of the Company or any Subsidiary and other agreements set
forth herein.     2.   Incorporation of Plan by Reference. The Grant has been
granted to the Grantee under the Plan, a copy of which is attached hereto. All
of the terms, conditions, and other provisions of the Plan are hereby
incorporated by reference into this Restricted Stock Agreement (the
“Agreement”). Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan. If there is any conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan shall govern.     3.   Restriction Period. Subject to all of the
terms and conditions of the Plan and this Agreement, including the lapse of
restrictions in the event of a Change of Control, the period during which the
restrictions set forth in this Agreement and the Plan shall apply to the
Restricted Shares shall commence on «Date» and end on «Restriction_Period» (the
“Restriction Period”). For Non Employee Directors, Restrictions shall lapse on
one third of the Restricted Stock granted in an Award on each anniversary of the
date of the grant of the Award. At the end of the Restriction Period, all
restrictions under the Plan applicable to the Restricted Stock shall lapse, and,
subject to paragraph 7 of this agreement, a stock certificate for the number of
shares of Common Stock equal to the number of Restricted Shares shall be
delivered to you, your beneficiary or your estate, whichever is applicable at
the time of delivery.     4.   Restrictions. Restricted Stock will be
represented by a Stock certificate registered in the name of the Grantee. Such
certificate, accompanied by a separate duly-endorsed stock power, shall be
deposited with the Company. The recipient shall be entitled to receive dividends
during the Restriction Period and shall have the right to vote such Restricted

 



--------------------------------------------------------------------------------



 



      Stock and all other stockholder’s rights, with the exception that (i) the
recipient will not be entitled to delivery of the Stock certificate during the
Restriction Period,(ii) the Company will retain custody of the Restricted Stock
during the Restriction Period, (iii) none of the Restricted Stock may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
Restriction Period and (iv) all of the Restricted Stock shall be forfeited and
all of your rights to such Restricted Stock shall terminate without further
obligation on the part of the Company unless you remain in the continuous
service of the Company or a Subsidiary during the Restriction Period.        
If, prior to the date on which the Restriction Period ends and restrictions
lapse, the Non-Employee Director’s services terminate for any reason except
Total Disability or death, any Restricted Stock not vested and transferable
under the terms of the grant (Article VIII; Sec 8.1 in the 2006 Plan) shall be
canceled and all rights there under shall cease. If reason for termination is
Total Disability or death, the restriction period will continue and applicable
restrictions will lapse as if the Non-Employee Director had continued service
with the Company.     5.   Non-Transferability. The Grant shall not be
transferable to any third party by the Grantee otherwise than by will or the
laws of descent and distribution.     6.   Compliance with Laws and Regulations.
The obligation of the Company to deliver Restricted Shares is conditioned upon
compliance by the Grantee and by the Company with all applicable laws and
regulations, including regulations of federal and state agencies. If requested
by the Company, the Grantee shall provide to the Company, as a condition to the
delivery of any certificates representing Restricted Shares, appropriate
evidence, satisfactory in form and substance to the Company, that he is
acquiring the Restricted Shares for investment and not with a view to the
distribution of the Restricted Shares or any interest in the Restricted Shares,
and a representation to the effect that the Grantee shall make no sale or other
disposition of the Restricted Shares unless (i) the Company shall have received
an opinion of counsel satisfactory to it in form and substance that such sale or
other disposition may be made without compliance with registration or other
applicable requirements of federal and state laws and regulations, and (ii) all
steps required to comply with such laws and regulations in connection with the
sale or other disposition of the Restricted Shares have been taken and all
necessary approvals have been received. The certificates representing the
Restricted Shares may bear an appropriate legend giving notice of the foregoing
restrictions on transfer of the Restricted Shares, and any other restrictive
legend deemed necessary or appropriate by the Committee.     7.   Tax
Withholding. Upon lapse of the restrictions applicable to the Restricted Stock
(or if you make the election under Section 83 (b) of the Code to be taxed
immediately upon the award of such shares), you must arrange for the payment to
the Company of applicable withholding taxes promptly after you have been
notified of the amount due by the Company. If no election is made under
Section 83 (b) of the Code, you must pay such withholding taxes or have
Restricted Stock withheld to pay such withholding taxes upon the lapse of
restrictions applicable to the Restricted Stock.

-2-



--------------------------------------------------------------------------------



 



  8.   Grantee Bound by Plan. The Grantee hereby acknowledges receipt of the
attached copy of the Plan and agrees to be bound by all the terms and provisions
thereof (as presently in effect or hereafter amended), and by all decisions and
determinations of the Committee.     9.   Binding Effect: Integration: No Other
Rights Created. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties. This Agreement constitutes the
entire agreement between the parties with respect to the Grant, and supersedes
any prior agreements or documents with respect to the Grant. No amendment,
alteration, suspension, discontinuation or termination of this Agreement which
may impose any additional obligation upon the Company or impair the rights of
the Grantee with respect to the Grant shall be valid unless in each instance
such amendment, alteration, suspension, discontinuation or termination is
expressed in a written instrument duly executed in the name and on behalf of the
Company and by the Grantee. Neither this Agreement nor the grant of the Grant
shall constitute an employment agreement, nor shall either confer upon the
Grantee any right with respect to his continued status with the Company.

            HARVEST NATURAL RESOURCES, INC.
      BY:          James A. Edmiston        TITLE: President and CEO     

            GRANTEE:



 
«First_Name» «Last_Name»
        DATE:        

ELECTION (FOR U.S. CITIZENS ONLY):
As permitted under Section 83 (b) of the Internal Revenue Code of 1986, as
amended, I intend to make the following irrevocable election:

-3-



--------------------------------------------------------------------------------



 



o      I intend to make the election permitted under Section 83 (b) of the
Internal Revenue Code of 1986, as amended, to be taxed immediately on the award
of the Restricted Shares. I understand the consequences and procedures for
making this election, and I understand that it is my responsibility to file the
election with the Internal Revenue Service.   o     I do not intend to make the
election permitted under Section 83 (b) of the Internal Revenue Code of 1986, as
amended, and will be taxed upon the lapse of restrictions applicable to the
Restricted Shares.

           
 
«First_Name» «Last_Name»        

Attachment (copy of the Plan)

-4-